DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bootstrap detection unit”, "a bootstrap offset estimation unit”, “a demodulation unit” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Atungsiri et al. (US 2018/0145864) discloses in abstract, a receiver comprises a radio frequency demodulation circuit configured to detect and to recover a received signal. The received signal includes in one or more frames a preamble comprising a plurality of bootstrap OFDM symbols. A first of the bootstrap OFDM symbols has a first-time domain structure configured so that a receiver can synchronize to a useful part of the bootstrap OFDM symbols and one or more of the other bootstrap OFDM symbols have at least a second time domain structure and carry layer one signaling data indicating parameters for detecting and recovering payload data carried by the one or more frames. The receiver comprises a detector circuit configured to detect from one or more of the bootstrap OFDM symbols a synchronization timing and an inverse Fourier transformer configured to convert the temporal length of the bootstrap OFDM symbols or the payload OFDM symbols from the time domain into the frequency domain in accordance with the identified synchronization timing. The detection circuit includes a first correlator adapted to the first time domain structure of the first bootstrap OFDM symbol and one or more second correlators adapted to the second time domain structure of the one or more other bootstrap OFDM symbols, one or more delay units configured to delay a first correlation result produced by the first correlator and the at least one second correlation result produced by the one or more second correlators so that the correlation results are produced contemporaneously for the first and the one or more other bootstrap OFDM symbols.
The closest prior art, Kim et al. (US 2017/0214964) discloses [0119] In determining the correlation on the sample basis, a window of a predetermined size is required to process on the sample basis. Through this window, the correlation between the input signal 910 and the pre-stored reference signal 920 is calculated on the sample basis. [0120] In addition, a multiplier is used to determine the correlation. Further, information on the input signal 910 and the pre-stored reference signal 920 may be stored in a buffer on the sample basis. [0121] For example, it is assumed that N is a length of a window used for determining the correlation, and L is a sample unit length of the input signal 910 and the pre-stored reference signal 920. In this case, the buffer for storing the information on the input signal 910 on the sample basis requires a size of L*N which is the length of the window N multiplied by the sample unit length L of the input signal 910. Likewise, the buffer for storing the information on the pre-stored reference signal 920 on the sample basis requires a size of L*N which is the length of the window L multiplied by the sample unit length L of the pre-stored reference signal 920. Accordingly, the buffer for storing the information on the input signal 910 and the pre-stored reference signal 920 on the sample basis has the size of 2*L*N. [0122] The bootstrap mathematically includes a real number part and an imaginary number part. Since the correlation is determined for the real number part and the imaginary number part of the bootstrap, the correlation between the input signal 910 and the pre-stored reference signal 920 is determined in relation to the real number part of the bootstrap, and in relation to the imaginary number part of the bootstrap. As a result, the total size of the buffer for storing the information on the input signal 910 and the pre-stored reference signal 920 on the sample basis is two times the size of 2*L*N described above considering the real number part and the imaginary number part of the bootstrap.
The closest prior art, O’Shea et al. (US 11334807) discloses learning approximate estimation networks for communication channel state information in which (44) Different from the RF system 230, the RF system 260 performs correction for estimated offset/effect 284 based on the estimator input 276 and the learned model parameters from the estimator model 280. In some cases, the decoder 282 is configured to process the correction for the estimated offset/effect 284 to determine an update 286 for the learned model parameters and/or the encoder and decoder based on ground truth information of the information 262. For example, the decoder 282 can compare the corrected RF signal and the information 262 to determine the update 286. In this case, the estimator 280 may be used to help in synchronization of the new autoencoder based communications system 260, and may jointly optimize the encoding to facilitate accurate synchronization. In other cases, the decoder 282 and the estimator 280 may separately process the information 262, and each produce a loss which may be jointly used for updates. For example, the decoder 282 can produce a reconstruction or error rate loss based on the information 262 and received information by the radio receiver 272, while the estimator 280 can separately produce an estimation error or accuracy loss between estimator outputs and the estimator target outputs 268. In this way, different encodings (either easy or hard to perform estimation) may be learned and may be able to serve as a good or poor time or frequency reference depending on choice of loss function.
But, the closest prior arts, fail to explicitly disclose a bootstrap detection unit for detecting whether a bootstrap signal is included in a received broadcast signal based on a preset first bootstrap window and a machine- learning method; a bootstrap offset estimation unit for searching the broadcast signal for a start point of the bootstrap signal using a preset second bootstrap window, estimating a bootstrap offset based on the machine-learning method, and estimating bootstrap symbols from the bootstrap offset; and a demodulation unit for demodulating information included in the broadcast signal from the bootstrap symbols based on the machine-learning method, render the claim allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        05/25/2022